GEFcar
10/4/18
                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


                                           )
IN RE:                                     )      CASE NO. 12-18298
                                           )
BARBARA L. GROMEK                          )      JUDGE ARTHUR I. HARRIS
JOSEPH A. GROMEK                           )
                                           )
                      Debtors              )      CHAPTER 11
                                           )
                                           )      MOTION TO REOPEN CASE

         Now comes the Debtors, and move the Court for an Order Reopening their Chapter 11

case. As grounds for the Motion, Debtors state that they wish to file a Motion to Show Cause

against BSI Financial Services (“BSI”) for violating the Discharge Injunction. The reason for

the Motion to Show Cause is that despite this Court’s Confirmation Order, BSI is attempting to

collect from Debtors by threatening them with Notices of Default and Intent to Accelerate.

Debtors believe that this action violates the confirmed plan and Discharge Injunction under

Section 524 of the Bankruptcy Code.


                                                  Respectfully submitted:

                                                   /s/Glenn E. Forbes
                                                  Glenn E. Forbes, Esq., #0005513
                                                  Attorney for Debtor
                                                  FORBES LAW LLC
                                                  166 Main Street
                                                  Painesville, OH 44077
                                                  (440) 357-6211 ext. 128
                                                  Email: gforbes@geflaw.net
                                                          bankruptcy@geflaw.net




12-18298-aih     Doc 199    FILED 10/11/18     ENTERED 10/11/18 13:05:02          Page 1 of 2
                               CERTIFICATE OF SERVICE

      I hereby certify that on October 11, 2018, a true and correct copy of the Motion to
Reopen Case was served:

        Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:

United State Trustee at (registered user)@usdoj.gov

Stacey A. O'Stafy, sao@manleydeas.com

Christopher P. Kennedy, ckennedy@carlisle-law.com

Michelle R. Ghidotti-Gonsalves, mghidotti@ghidottilaw.com

And by regular US Mail, postage prepaid to:

BSI Financial Services
314 S. Franklin Street
Titusville PA 16354

BSI Financial Services
1425 Greenway Drive, Ste 400
Irving, TX 75038


                                                      /s/Glenn E. Forbes
                                                      Glenn E. Forbes, Esq. (0005513)




12-18298-aih    Doc 199     FILED 10/11/18      ENTERED 10/11/18 13:05:02           Page 2 of 2
